                                                      Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 1 of 13
                                                                                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                                                    HOUSTON DIVISION


Case Name:                      SANCHEZ ENERGY CORPORATION, et al.,1                                                                                                      Petition Date:                                  August 11, 2019
Case Number:                    19-34508


                                                                                              Monthly Operating Report Summary for the Period Ending
               Monthly Period ($ in 000s)                          8/12-8/31              Sep-19           Oct-19            Nov-19          Dec-19         Jan-20            Feb-20
Revenues (MOR-6)                                                        23,659               33,519                  -                -               -               -                    -
Operating Income (MOR-6)                                                (3,683)             (17,227)                 -                -               -               -                    -
Net Income (Loss) (MOR-6)                                              (40,904)             (37,691)                 -                -               -               -                    -
Payments to Insiders (MOR-9)                                                 -                  158                  -                -               -               -                    -
Payments to Professionals (MOR-9)                                            -                  875                  -                -               -               -                    -
Total Disbursements (Exhibit A)                                       154,594               183,434                  -                -               -               -                    -

**The jointly administered Debtors are authorized to file monthly operating reports on a combined basis, and have disbursements broken down by case number on Exhibit A attached**
**The original of this document must be filed with the United States Bankruptcy Court**


Required Insurance Maintained                                                                      Are all accounts receivable being collected within terms?                                                           Yes (X) No ( )
As of Signature Date       Check Yes / No                       Exp. Date                          Are all post-petition liabilities, including taxes, being paid within terms?                                        Yes (X) No ( )
Excess Liability           Yes (X) No ( )                            4/20/2020                     Have any pre-petition liabilities been paid?                                                                        Yes (X) No ( )
Worker's Compensation      Yes (X) No ( )                            10/1/2020                     If so, describe    Operating expenses, working interests and royalties, taxes, independent contractors, and all other such pre-petition
General Liability          Yes (X) No ( )                            4/20/2020                                        liabilities as described and authorized for payment in the First Day Motions and Orders entered by the Court.
Auto Liability             Yes (X) No ( )                            4/20/2020                     Are all funds received being deposited into DIP bank accounts?                                                      Yes (X) No ( )
Other                      Yes (X) No ( )                               Various                    Were any assets disposed of outside the normal course of business?                                                  Yes ( ) No (X)
                                                                                                   If so, describe    N/A
                                                                                                   What is the status of your Plan of Reorganization?
                                                                                                                      In progress.

Attorney Name:                  Matthew D. Cavenaugh                                                   I certify under penalty of perjury that the following Monthly Operating
Firm Name:                      Jackson & Walker LLP                                                   Report (MOR) is true and correct to the best of my knowledge.
Address:                        1401 McKinney St. Suite 1900
City, State, ZIP:               Houston, Texas 77010                                                   SIGNED X          /s/ Cameron W. George                                     Title:      Executive Vice President and Chief Financial Officer
Telephone/Fax:                  (713) 752-4284                                                                           (Original Signature)

                                                                                                                         Cameron W. George                                                     11/14/2019
                                                                                                                         (Print Name of Signatory)                                                Date

Notes:
1. The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, include: Sanchez Energy Corporation (0102); SN Palmetto, LLC (3696); SN Marquis
LLC (0102); SN Cotulla Assets, LLC (0102); SN Operating, LLC (2143); SN TMS, LLC (0102); SN Catarina, LLC (0102); Rockin L Ranch Company, LLC (0102); SN EF Maverick, LLC (0102); SN Payables, LLC
(0102); and SN UR Holdings, LLC (0102).




    MOR-1                                                                                                                                                                                                                          Page 1 of 13
                                      Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 2 of 13
                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                             HOUSTON DIVISION

Case Name:              SANCHEZ ENERGY CORPORATION, et al.,1                                                                     Petition Date:                  August 11, 2019
Case Number:            19-34508

                                                           GLOBAL NOTES AND STATEMENTS OF LIMITATIONS AND
                                                    DISCLAIMERS REGARDING THE DEBTORS’ MONTHLY OPERATING REPORT
                On August 11, 2019 (the “Petition Date”), Sanchez Energy Corporation and certain of its affiliated debtors, as debtors and debtors in possession
           (collectively, the "Debtors"), each commenced with the United States Bankruptcy Court for the Southern District of Texas (the "Court") a voluntary case
           under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtors are authorized to continue operating their businesses and
           managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On August 12, 2019, the Bankruptcy
           Court entered an order authorizing the joint administration of these cases pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure. On August
           26, 2019, the United States Trustee for Region 7 (the “U.S. Trustee”) appointed an official committee of unsecured creditors pursuant to section 1102(a)(1)
           of the Bankruptcy Code.


                1.      General Methodology: The Debtors are filing this monthly operating report (the “MOR”) solely for purposes of complying with the monthly
                        operating requirements of the Debtors’ chapter 11 cases. The MOR is unaudited, limited in scope, and as such, has not been subjected to
                        procedures that would typically be applied to financial statements in accordance with accounting principles generally accepted in the United
                        States of America (“U.S. GAAP”). The MOR should not be relied on by any persons for information relating to current or future financial
                        condition, events, or performance of any of the Debtors or their affiliates, as the results of operations contained herein are not necessarily
                        indicative of results that may be expected from any other period or for the full year, and may not necessarily reflect the combined results of
                        operations, financial position, and schedule of receipts and disbursements in the future. There can be no assurance that such information is
                        complete, and the MOR may be subject to revision. The following notes, statements, and limitations should be referred to, and referenced in
                        connection with, any review of the MOR.

                2.      Basis of Presentation: For financial reporting purposes, the Debtors prepare consolidated financial statements, which include information for
                        Sanchez Energy Corporation, and its Debtor and non-debtor subsidiaries. This MOR only contains financial information of the Debtors. For the
                        purposes of MOR reporting, the accompanying Balance Sheets and Statement of Income (Loss) of the Debtors have been prepared on a
                        condensed combined basis. The Debtors are maintaining their books and records in accordance with U.S. GAAP and the information furnished
                        in this MOR uses the Debtors’ normal accrual method of accounting. In preparing the MOR, the Debtors relied on financial data derived from
                        their books and records that was available at the time of preparation. Nevertheless, in preparing this MOR, the Debtors made reasonable
                        efforts to supplement the information set forth in their books and records with additional information concerning transactions that may not
                        have been identified therein. Subsequent information or discovery may result in material changes to the MOR and errors or omissions may
                        exist. Notwithstanding any such discovery, new information, or errors or omissions, the Debtors do not undertake any obligation or
                        commitment to update this MOR.

                3.      Reporting Period: Unless otherwise noted herein, the MOR generally reflects the Debtors’ books and records and financial activity occurring
                        during the applicable reporting period. Except as otherwise noted, no adjustments have been made for activity occurring after the close of the
                        reporting period.



  Notes                                                                                                                                                                  Page 2 of 13
                            Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 3 of 13
        4.    Accuracy: The financial information disclosed herein was not prepared in accordance with federal or state securities laws or other applicable
              non-bankruptcy law or in lieu of complying with any periodic reporting requirements thereunder. Persons and entities trading in or otherwise
              purchasing, selling, or transferring the claims against or equity interests in the Debtors should evaluate this financial information in light of the
              purposes for which it was prepared. The Debtors are not liable for and undertake no responsibility to indicate variations from securities laws or
              for any evaluations of the Debtors based on this financial information or any other information.

        5.    Payment of Prepetition Claims Pursuant to First Day Orders: In August and September of 2019, the Bankruptcy Court entered orders
              authorizing, but not directing, the Debtors to, among other things, pay certain prepetition (a) liabilities relating to continued use of their cash
              management system, (b) insurance obligations, (c) payments made under the shared services agreement, (d) obligations relating to
              independent contractors and board members, (e) taxes, (f) operating expenses, and (g) working interests and royalties. If any payments were
              made on account of such claims following the commencement of these chapter 11 cases pursuant to the authority granted to the Debtors by
              the Bankruptcy Court under the First Day Orders, such payments have been included in this MOR unless otherwise noted.

        6.    Liabilities Subject to Compromise (“LSTC”): LSTC represent the Debtors' estimate of prepetition claims to be resolved in connection with the
              chapter 11 cases. As a result of the chapter 11 filings, the payment of prepetition liabilities are subject to compromise or other treatment
              under a plan of reorganization. The determination of how liabilities will ultimately be settled or treated cannot be made until the Bankruptcy
              Court approves a chapter 11 plan of reorganization. Accordingly, the ultimate amount of such liabilities is not determinable at this time.
              Prepetition liabilities that are subject to compromise under ASC 852 are preliminary and may be subject to, among other things, future
              adjustments depending on Court actions, further developments with respect to disputed claims, determinations of the secured status of certain
              claims, the values of any collateral securing such claims, rejection of executory contracts, continued reconciliation or other events.

        7.    Reorganization Items: ASC 852 requires expenses and income directly associated with the chapter 11 filings to be reported separately in the
              income statement as reorganization items. Reorganization items primarily include write-off of certain original issue discount and fees relating to
              debt obligations classified as LSTC, expenses related to legal advisory and representation services, expenses related to debtor in possession
              financing, other professional consulting and advisory services, and changes in LSTC recognized as there are changes in amounts expected to be
              allowed as claims. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with respect to their
              chapter 11 proceedings, including, but not limited to, matters involving objections to claims, substantive consolidation, equitable subordination,
              defenses, characterization or re-characterization of contracts, assumption or rejection of contracts under the provisions of chapter 3 of Title 11
              of the Bankruptcy Code and/or causes of action under the provisions of chapter 5 of the Bankruptcy Code or any other relevant applicable laws
              to recover assets or avoid transfers.

        8.    Intercompany Transactions and Balance: Prior to the Petition Date (and subsequent to the Petition Date but only pursuant to Bankruptcy
              Court approval), the Debtors routinely engaged (and continue to engage) in intercompany transactions with both Debtor and non-debtor
              affiliates. Intercompany transactions among the Debtors have been eliminated in the financial statements contained herein. Intercompany
              transactions among the Debtors and the Non-Filing Entities are presented on a net balance basis.

        9.    Investment in Subsidiaries: The book basis for investment in subsidiaries is not representative of the fair value of the net assets of non-debtor
              subsidiaries. These balances are reflected in the Balance Sheets as a component of non-current assets.

        10.   Equity in Net Earnings of Subsidiaries: The basis for equity in net earnings of subsidiaries represents the combined current period net income
              or loss of the non-debtor subsidiaries. These balances are reflected on the Statement of Income (Loss) as a component of Other income
              (expense).




Notes                                                                                                                                                                 Page 3 of 13
                            Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 4 of 13
        11.   Insiders: For purposes of this MOR, the Debtors defined “insiders” pursuant to section 101(31) of the Bankruptcy Code as: (a) directors; (b)
              officers; (c) persons in control of the Debtors; (d) relatives of the Debtors' directors, officers, or persons in control of the Debtors; and (e)
              Debtor and non-Debtor affiliates of the foregoing. Moreover, the Debtors do not take a position with respect to: (a) any insider's influence over
              the control of the Debtors; (b) the management responsibilities or functions of any such insider; (c) the decision making or corporate authority
              of any such insider; or (d) whether the Debtors or any such insider could successfully argue that he or she is not an “insider” under applicable
              law, with respect to any theories of liability, or for any other purpose.

        12.   Reservation of Rights: The Debtors reserve all rights to amend or supplement the MOR in all respects, as may be necessary or appropriate, but
              shall be under no obligation to do so. Nothing contained in this MOR shall constitute a waiver of any of the Debtors’ rights or an admission with
              respect to their chapter 11 cases.




Notes                                                                                                                                                             Page 4 of 13
                                             Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 5 of 13
                                                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                      HOUSTON DIVISION

Case Name:                   SANCHEZ ENERGY CORPORATION, et al.                                                                                       Petition Date:           August 11, 2019
Case Number:                 19-34508

                                                                                 Comparative Balance Sheets
($ in 000s)                                                                     31-Aug-19           30-Sep-19         31-Oct-19       30-Nov-19           31-Dec-19        31-Jan-20          29-Feb-20
Cash and cash equivalents                                                             163,081             173,959
Oil and natural gas receivables                                                        42,216              42,778
Joint interest billings receivables                                                    15,655              10,969
Fair value of derivative instruments                                                      602                 367
Other current assets                                                                   26,431              20,978
Total current assets                                                                  247,985             249,051                 -               -                    -               -                  -

Oil and natural gas properties
  Proved oil and natural gas properties                                              2,941,363           2,947,641
  Unproved oil and natural gas properties                                              215,514             205,121
  Less: Accumulated depreciation, depletion, amortization and impairment            (1,639,528)         (1,651,441)
Total oil and natural gas properties, net                                            1,517,349           1,501,321                -               -                    -               -                  -

Right of use assets, net                                                              298,334             280,139
Investments - long term                                                                 4,908               4,921
Investment in subsidiaries                                                            335,789             338,096
Other assets                                                                           42,497              31,632
Total assets                                                                        2,446,862           2,405,160                 -               -                    -               -                  -




    MOR-2                                                                                                                                                                                  Page 5 of 13
                                             Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 6 of 13
                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            HOUSTON DIVISION


Case Name:                   SANCHEZ ENERGY CORPORATION, et al.                                                                   Petition Date:        August 11, 2019
Case Number:                 19-34508


                                                                        Comparative Balance Sheets
($ in 000s)                                                          31-Aug-19      30-Sep-19     31-Oct-19       30-Nov-19         31-Dec-19       31-Jan-20       29-Feb-20
Debtor in possession financing                                           50,000         50,000
Accounts payable                                                          4,281         14,372
Accounts payable - related entities                                       3,424          7,745
Other payables                                                            2,878         16,230
Accrued liabilities:
     Capital expeditures                                                  2,192          5,194
     Other                                                               20,185         46,909
Fair value of derivative instruments liability                            1,108            700
Right of use liability - short term                                     101,742        109,494
Other current liabilities                                                25,937         31,962
Total current liabilities                                               211,747        282,606                -               -                 -               -               -
Asset retirement obligations                                              34,157        34,456
Right of use liability - long term                                       199,688       173,990
Liabilities subject to compromise                                      2,445,941     2,398,106
Other liabilities                                                            627             1
Total liabilities                                                      2,892,160     2,889,159                -               -                 -               -               -
Preferred stock                                                              31             31
Common stock                                                               1,012         1,014
Additional paid-in capital                                             1,371,604     1,371,698
Accumulated deficit                                                   (1,817,945)   (1,856,742)
Total accumulated deficit                                               (445,298)     (483,999)               -               -                 -               -               -
Total liabilities and accumulated deficit                              2,446,862     2,405,160                -               -                 -               -               -




   MOR-3                                                                                                                                                                            Page 6 of 13
                                       Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 7 of 13
                                                                IN THE UNITED STATES BANKRUPTCY COURT
                                                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                           HOUSTON DIVISION

Case Name:                 SANCHEZ ENERGY CORPORATION, et al.                                                                              Petition Date:      August 11, 2019
Case Number:               19-34508


                                                                   Schedule of Post-Petition Liabilities
($ in 000s)                                                                   31-Aug-19      30-Sep-19     31-Oct-19       30-Nov-19        31-Dec-19       31-Jan-20        29-Feb-20
Debtor in possession financing                                                    50,000          50,000
Accounts payable                                                                   4,281          14,372
Accounts payable - related entities                                                3,424           7,745
Other payables                                                                     2,878          16,230
Accrued liabilities
  Capital expenditures                                                             2,192          5,194
  Operating expenses                                                              13,488         21,865
  Production and ad valorem taxes                                                  1,345          3,098
  General and administrative expenditures                                          4,653         20,464
  Interest payable                                                                   167            167
  Other accrued liabilities                                                          532          1,315
Total accrued liabilities                                                         22,377         52,103
Other current liabilities                                                         25,937         31,962
  Total Post-Petition Liabilities                                                108,897        172,412                -               -                -               -                  -




   MOR-4                                                                                                                                                                    Page 7 of 13
                                           Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 8 of 13
                                                                            IN THE UNITED STATES BANKRUPTCY COURT
                                                                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                       HOUSTON DIVISION

Case Name:                             SANCHEZ ENERGY CORPORATION, et al.                                                                        Petition Date:   August 11, 2019
Case Number:                           19-34508

                                                                Aging of Post-Petition Liabilities and Aging of Accounts Receivable
($ in 000s)
Aging of Post-Petition Liabilities as of September 30, 2019

                         Debtor in                           Accounts
                        Possession        Accounts           Payable -                         Accrued       Other current
Days                    Financing         Payable         Related Entities Other Payables     Liabilities      liabilities            Total
Current                       50,000            14,372             7,745          16,230            52,103           31,962            172,412
0-30                                                                                                                                         -
31-60                                                                                                                                        -
61-90                                                                                                                                        -
91+                                                                                                                                          -
Total                         50,000            14,372             7,745          16,230            52,103           31,962            172,412

Aging of Accounts Receivable as of September 30, 2019
                                        Joint Interest
                     Oil and Natural       Billings
Days                 Gas Receivables     Receivables           Total
Current                       42,778             6,614            49,392
0-30                                               119               119
31-60                                              620               620
61-90                                              (70)              (70)
91+                                              3,687             3,687
 Total                        42,778            10,969            53,747




   MOR-5                                                                                                                                                                    Page 8 of 13
                                            Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 9 of 13
                                                                 IN THE UNITED STATES BANKRUPTCY COURT
                                                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                            HOUSTON DIVISION


Case Name:                   SANCHEZ ENERGY CORPORATION, et al.                                                                       Petition Date:      August 11, 2019
Case Number:                 19-34508


                                                              Statement of Income (Loss) for the Period Ending
($ in 000s)                                                              8/12-8/31      30-Sep-19      31-Oct-19        30-Nov-19      31-Dec-19       31-Jan-20       29-Feb-20


REVENUES:
Oil sales                                                                     14,330         21,128
Natural gas liquid sales                                                       3,225          5,513
Natural gas sales                                                              3,714          5,415
Sales and marketing revenues                                                   2,391          1,463
  Total revenues                                                              23,659         33,519                -             -                 -               -               -

OPERATING COSTS AND EXPENSES:
Oil and natural gas production expenses                                       11,063         16,400
Exploration expenses                                                              52              -
Sales and marketing expenses                                                   2,123          1,552
Production and ad valorem taxes                                                1,445          1,760
Depreciation, depletion, amortization and accretion                            8,527         12,416
Impairment of oil and natural gas properties                                       -          9,597
General and administrative                                                     4,133          8,608
Prepetition restructuring charges                                                  -            413
  Total operating costs and expenses                                          27,342-        50,746-               --            --                -               -               -
Operating loss                                                                (3,683)       (17,227)                -             -                -               -               -
OTHER INCOME (EXPENSE):
Interest income                                                                   32             41
Other expense                                                                 (1,820)       (10,314)
Interest expense                                                                (168)          (432)
Equity in net earnings of subsidiaries                                         5,537          2,308
Net gains on commodity derivatives                                             1,392          1,060
  Total other income (expense)                                                 4,973         (7,337)               -             -                 -               -               -
Reorganization Items                                                          42,194-        13,127-               -             -
Net loss                                                                     (40,904)       (37,691)               -             -                 -               -               -
Notes:
August stub-period financials have been pro-rated for the post-petition period, except for Interest Expense and Reorganization Items which are all attributable to the post-
petition period.


   MOR-6                                                                                                                                                                               Page 9 of 13
                                            Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 10 of 13
                                                                          IN THE UNITED STATES BANKRUPTCY COURT
                                                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                     HOUSTON DIVISION

  Case Name:                    SANCHEZ ENERGY CORPORATION, et al.                                                                       Petition Date:        August 11, 2019
  Case Number:                  19-34508


                                                                     Cash Receipts and Disbursements for the Period Ending
  ($ in 000s)                                                                         31-Aug-19         30-Sep-19        31-Oct-19       30-Nov-19        31-Dec-19        31-Jan-20
  Cash & Cash Equivalents - Beginning                                                       90,744          162,969
  Cash Receipts
    Gross Production Receipts                                                              159,451          149,721
    JIB Receipts & Cash Calls                                                               24,947           44,331
    Other                                                                                         56            259
Total Cash Receipts                                                                        184,454          194,311                  -               -                -                   -
  Cash Disbursements
    Capex                                                                                   (4,880)          (33,068)
    Lease Operating Expense                                                                 (2,931)           (6,877)
    Gathering, Marketing, Transportation                                                   (15,715)          (15,825)
    Royalties & Working Interest Payments                                                 (120,181)         (114,319)
    Production & Ad Valorem Tax                                                             (7,123)           (6,381)
    G&A / Other                                                                             (2,538)           (5,656)
Operating Cash Disbursements                                                              (153,368)         (182,126)                -               -                -                   -
Total Operating Cash Flow                                                                   31,086           12,185                  -               -                -                   -
  Financing and Restructuring Related Disbursements
    Interest & Fees                                                                                -            (433)
    Draw (Repayment) of Principal                                                                  -               -
    Cash Collateralization of Letters of Credit                                                    -                 -
    Restructuring Costs                                                                        (47)             (875)
    Intercompany                                                                                 -                 -
Net Cash Flow Prior to DIP Financing                                                        31,039           10,877                  -               -                -                   -
  Debt
    Draw (Repayment) of DIP                                                                 41,186                   -
Total Net Cash Flow                                                                         72,225           10,877                  -               -                -                   -
Ending Operating Cash Balance                                                              162,969          173,846                  -               -                -                   -
Ending Restricted Cash Balance                                                                    47                47               -               -                -                   -




   MOR-7                                                                                                                                                                  Page 10 of 13
                                                Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 11 of 13
                                                                        IN THE UNITED STATES BANKRUPTCY COURT
                                                                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                   HOUSTON DIVISION


Case Name:   SANCHEZ ENERGY CORPORATION, et al.                                                               Petition Date:   August 11, 2019
Case Number: 19-34508

                                                                 Total Disbursements by Debtor Entity for the Period Ending
($ in 000s)
      Debtor
                                         Legal Entity Name             31-Aug-19          30-Sep-19           31-Oct-19          30-Nov-19           31-Dec-19       31-Jan-20        29-Feb-20
       Case #
    19-34508    Sanchez Energy Corporation                                    5,960               8,812
    19-34509    SN Palmetto, LLC                                                  -                   -
    19-34510    SN Marquis LLC                                                    -                   -
    19-34511    SN Cotulla Assets, LLC                                            -                   -
    19-34512    SN Operating, LLC                                             9,425               9,051
    19-34513    SN TMS, LLC                                                       -                   -
    19-34514    SN Catarina, LLC                                                  -                   -
    19-34515    Rockin L Ranch Company, LLC                                       -                   -
    19-34516    SN EF Maverick, LLC                                         126,297             113,417
    19-34517    SN Payables, LLC                                             12,911              52,153
    19-34518    SN UR Holdings, LLC                                               -                   1
     Total                                                                  154,594             183,434                    -                     -               -               -                   -




    Exhibit A                                                                                                                                                                        Page 11 of 13
                                                     Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 12 of 13
                                                                              IN THE UNITED STATES BANKRUPTCY COURT
                                                                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                            HOUSTON DIVISION

Case Name:                              SANCHEZ ENERGY CORPORATION, et al.                                                                                       Petition Date:        August 11, 2019
Case Number:                            19-34508


                                                                                         Cash Account Reconcilation
($ in 000s)
Bank                                                      Legal Entity       Account #                                Type                       11-Aug-19           31-Aug-19           30-Sep-19
JP Morgan Chase Bank                    Sanchez Energy Corporation               x2021    Operating                                                    4,186                 51,193             60,411
JP Morgan Chase Bank                    SN Operating, LLC                        x2252    Revenue/ZBA                                                      -                      -                  -
JP Morgan Chase Bank                    SN Operating, LLC                        x2351    AP/ZBA                                                           -                      -                  -
JP Morgan Chase Bank                    SN Payables, LLC                         x2575    AP Operating                                                 3,642                  4,081              3,552
JP Morgan Chase Bank                    SN Payables, LLC                         x2765    AP/ZBA                                                           -                      -                  -
JP Morgan Chase Bank                    SN EF Maverick, LLC                      x2930    Operating                                                   23,268                 68,329             67,940
JP Morgan Chase Bank                    SN EF Maverick, LLC                      x3078    Revenue/ZBA                                                      -                      -                  -
JP Morgan Chase Bank                    SN EF Maverick, LLC                      x3193    AP/ZBA                                                           -                      -                  -
JP Morgan Chase Bank                    SN EF Maverick, LLC                      x5176    SN Marketing Activities                                         43                      4                398
JP Morgan Chase Bank                    SN UR Holdings, LLC                      x3553    General Corporate                                               99                     99                 98
JP Morgan Chase Bank                    Sanchez Energy Corporation               x1092    Money Market                                                     -                      2                  2
JP Morgan Chase Bank                    SN EF Maverick, LLC                      x6268    Money Market                                                     -                      5                  5
JP Morgan Chase Bank                    SN UR Holdings, LLC                      x1853    Money Market                                                62,431                 62,473             62,514
RBC Capital Markets, LLC                SN UR Holdings, LLC                      x8438    RBC Time Deposit                                                 -                      -                  -
RBC Capital Markets, LLC                Sanchez Energy Corporatoin               x5367    RBC Time Deposit                                                 -                      -                  -
RBC Capital Markets, LLC                SN UR Holdings, LLC                      x9371    Security/BLACKROCK TempFund (Fund #24)                           -                      -                  -
RBC Capital Markets, LLC                SN UR Holdings, LLC                      x8627    Security/J.P. MORGAN Prime Money Market (Fund #3605)             -                      -                  -
RBC Capital Markets, LLC                SN UR Holdings, LLC                      x1624    Security/FIDELITY Prime Money Market (Fund #2014)                -                      -                  -
RBC Capital Markets, LLC                SN UR Holdings, LLC                      x8928    Security/FEDERATED Prime Obligations (Fund #10)                  -                      -                  -

  Total Operating Cash                                                                                                                                93,669               186,186             194,919

JP Morgan Chase Bank                    Sanchez Energy Corporation               x3178 Restricted Cash Utilities                                             -                    47                 47
  Total Restricted Cash                                                                                                                                      -               47,357             47,357
  Total Bank Cash                                                                                                                                     93,669               186,233             194,966

                                                                                 Book-To-Bank Cash Reconciliation
Beginning Book Balance (1)                                                                                                                                 -                90,744             162,969
(+/-) Net Book Cash Flow (MOR-7)                                                                                                                           -                72,225              10,877
Ending Book Balance (MOR-2) (2)                                                                                                                       90,744               162,969             173,846
(+) Restricted Cash                                                                                                                                        -                    47                   -
(+/-) Cash In Transit, Outstanding Checks, & Other                                                                                                     2,925                23,217              21,120
Ending Bank Balance                                                                                                                                   93,669               186,233             194,966




    MOR-8                                                                                                                                                                                 Page 12 of 13
                                                    Case 19-34508 Document 586 Filed in TXSB on 11/14/19 Page 13 of 13
                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                     FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                                              HOUSTON DIVISION

Case Name:                      SANCHEZ ENERGY CORPORATION, et al.,1                                                                                                        Petition Date:       August 11, 2019
Case Number:                    19-34508

                                                                           Payments to Insiders and Professionals for the Period Ending
($ in 000s)                                                                         2/28/2018                       8/12-8/31       30-Sep-19       31-Oct-19   30-Nov-19     31-Dec-19       31-Jan-20       29-Feb-20
1. Adam C Zylman (Board of Directors)                                                                                           -           22
2. Alan G Jackson (Board of Directors)                                                                                          -           17
3. Eugene I Davis (Board of Directors)                                                                                          -           32
4. Gilbert A Garcia (Board of Directors)                                                                                        -           20
5. Greg Colvin (Board of Directors)                                                                                             -           17
6. Robert V Nelson III (Board of Directors)                                                                                     -           17
7. Sean M Maher (Board of Directors)                                                                                            -           18
8. Thomas Brian Carney (Board of Directors)                                                                                     -           17

Total Payments to Insiders                                                                                                      -         158               -           -                 -               -           -


Payments to Professionals (1)
Debtor Retained Professionals
1. Akin Gump Strauss Hauer & Feld LLP (Debtors' Co-Counsel)                                                                     -           -
2. Jackson Walker LLP (Debtors' Co-Counsel)                                                                                     -           -
3. Moelis & Company (Debtors' Investment Banker)                                                                                -           -
4. Alvarez & Marsal North America LLC (Debtors' Restructuring Advisor)                                                          -           -
5. Prime Clerk LLC (Debtors' Claims Agent)                                                                                      -         134
Other Debtor Professionals
6. Gibbs & Bruns LLP (Gavilan Litigation Counsel)                                                                               -               -
Creditor Professionals
7. Wilmington Savings Funds Society (DIP Agent)                                                                                 -          21
8. Arnold & Porter Kaye Scholer LLP (DIP Agent's Co-Counsel)                                                                    -         195
9. Cole Schotz PC (DIP Agent's Co-Counsel)                                                                                      -          11
10. Morrison & Foerster LLP (DIP Lender's Co-Counsel)                                                                           -           -
11. Foley & Lardner LLP (DIP Lender's Co-Counsel)                                                                               -           -
12. Evercore Group LLC (DIP Lender's Investment Banker)                                                                         -           -
13. Thompson & Knight LLP (Prepetition RCF Counsel)                                                                             -         469
14. Carl Marks Advisory Group LLC (Prepetition RCF Financial Advisor)                                                           -          45
15. Milbank LLP (Ad Hoc Group's Counsel)                                                                                        -           -
16. Jefferies Group LLC (Ad Hoc Group's Investment Banker)                                                                      -           -
17. FTI Consulting, Inc. (Ad Hoc Group's Financial Advisor)                                                                     -           -
Other Professionals
18. U.S. Trustee Fees (Quarterly)                                                                                               -               -

  Total Payments to Professionals (1)                                                                                           -         875               -           -                 -               -           -
Notes:
(1) Payments to ordinary course professionals are not included in MOR-9.

    MOR-9                                                                                                                                                                                           Page 13 of 13
